Citation Nr: 1231352	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-03 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a higher initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for the period prior to September 28, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1966 to 
July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2010, the Veteran testified at a Board personal hearing conducted before the undersigned Veterans Law Judge in Newark, New Jersey.  A transcript of this hearing is of record.  

In October 2010, the Newark RO granted a staged 100 percent rating for PTSD for the initial rating period beginning September 28, 2010, the date of a VA PTSD examination.  By decision dated in August 2011, the Board granted an initial disability rating for PTSD of 50 percent for the period prior to September 28, 2010.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a Joint Motion for Remand.  

The parties to the Joint Motion for Remand requested that the Court vacate that portion of the Board's decision granting an initial disability rating of 50 percent for PTSD for the period prior to September 28, 2010.  The Joint Motion for Remand specifically stated that the Board needed to adequately explain its consideration of all the evidence of record and determine whether an initial disability rating in excess of 50 percent for PTSD for the rating period prior to September 28, 2010 is warranted.

The Veteran's claims folder has been returned to the Board for further appellate review.  The Board is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis in this decision has been undertaken after such critical reevaluation of all the evidence as it pertains to the proper rating for the initial rating period that remains on appeal.


FINDINGS OF FACT

1.  For the initial rating period prior to September 28, 2010, the Veteran's PTSD has been characterized by nightmares, hypervigilance, social avoidance, flashbacks, irritability, unprovoked anger, chronic depression, and feelings of detachment from others.  

2.  For the initial rating period prior to September 28, 2010, the Veteran's PTSD has not been characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, for the initial rating period prior to September 28, 2010, the criteria for a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.130, Diagnostic Code (DC) 9411 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided with VA examinations in April 2004 and June 2008 for PTSD.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Initial Rating of PTSD

The Veteran is in receipt of a 50 percent rating for service-connected PTSD for the initial rating period prior to September 28, 2010, under the provisions of 38 C.F.R. § 4.130, DC 9411.

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period prior to September 28, 2010, the Veteran's service-connected PTSD has been characterized by nightmares, hypervigilance, social avoidance, flashbacks, irritability, unprovoked anger, chronic depression, and feelings of detachment from others, which more nearly approximates the criteria for a 
70 percent disability rating under DC 9411.  38 C.F.R. § 4.130. 

In April 2004, on VA PTSD examination, the Veteran reported nightmares and bad dreams, as well as hypervigilance, and a startle response at loud noises.  On mental status examination, the Veteran was described as casually dressed and cooperative.  His mood was neutral, and his affect appropriate.  At the time of examination, the Veteran's speech was normal, with no appreciable problems.  His thought processes and content were within normal limits, and there was no evidence of either suicidal or homicidal ideation.  Further examination showed the Veteran to be well oriented to person, place and time.  Insight and judgment, as well as impulse control, were described as fair.  Noted at the time of examination was that the Veteran spent the majority of his time working full time, though he appeared to somewhat isolate himself.  The VA examiner reported an Axis I diagnosis of PTSD, with a GAF score of 50.  According to the examiner, the Veteran displayed moderate psychiatric symptoms, and was "somewhat isolated."

In a June 2008 private mental health evaluation conducted by a licensed clinical social worker, the Veteran reported symptoms of avoidance and a numbing of responsiveness.  Also noted were symptoms of increased arousal, as manifested by difficulty staying asleep, explosive anger, hypervigilance, and an exaggerated startle response.  In the opinion of the evaluating social worker, the Veteran was experiencing a chronic, moderate to severe form of posttraumatic stress disorder as a result of his participation in the Vietnam War.  Reportedly, this disorder took the form of reexperiencing phenomena, avoidance behaviors, emotional numbing, and autonomic hyperactivity.  Further noted was that the Veteran's symptoms had caused him significant distress and interfered with both his social and occupational functioning.  The VA examiner reported an Axis I diagnosis of chronic, moderate to severe PTSD with a GAF score of 50.  

In June 2008, on VA PTSD examination, it was noted that the Veteran's medical records were available, and had been reviewed.  When questioned, the Veteran indicated that he had received a diagnosis of depression, and sometimes experienced trouble sleeping.  Additionally noted were problems with "night sweats," with the Veteran indicating that he typically awakened two to three times per night.  On mental status examination, the Veteran's appearance was appropriate, and his attitude cooperative.  Motor activity was described as calm, though both the Veteran's mood and affect were depressed.  According to the examiner, the Veteran's speech was within normal limits.  Perception showed no impairment, and the Veteran's thought processes and content were both intact.  At the time of examination, the Veteran displayed no suicidal or homicidal ideation, plan, or intent.  Both his orientation and memory were intact, and his concentration showed only minimal impairment due to depression.  Abstraction was described as somewhat concrete, and the Veteran's judgment was intact, though somewhat compromised by stress.  At the time of examination, the Veteran's impulse control was also intact.  

Noted at the time of examination was that the Veteran was currently receiving Social Security disability.  Further noted was that the Veteran appeared to have some difficulty with normal functioning.  According to the Veteran, he had "some symptoms" of PTSD, and, as a result, no longer worked.  However, according to the examiner, from looking at the Veteran's record, his inability to work was due to numerous medical problems rather than his psychiatric difficulty.

In the opinion of the examiner, although the Veteran reported symptoms of PTSD, there were a number of symptoms which he did not exhibit.  Among them were the lack of any repeated verbalizations of anxiety or fear, the lack of an unusually high level of motor tension, such as restlessness, and no reported marked autonomic hyperactivity, such as a rapid heartbeat, shortness of breath, or dizziness.  Significantly, the Veteran did not report the unrelenting hypervigilance, feeling of constantly being on edge, or concentration difficulties, commonly reported by Veterans who exhibited symptoms of posttraumatic stress disorder.  In the examiner's opinion, the Veteran's psychiatric symptomatology did not appear to be severe enough to keep him from working.  Rather, his medical problems were responsible for his unemployment.  The VA examiner reported an Axis I diagnosis of chronic, mild PTSD, with a GAF score of 55.

In a March 2009 VA "Mental Health Consult," the Veteran reported irritability and depression.  On mental status examination, the Veteran's speech had normal rate and tone and his thought processes were goal directed without flight of ideas or looseness of associations.  The Veteran denied any suicidal or homicidal ideation and denied any auditory or visual hallucinations.  The VA examiner reported recurrent major depression without psychotic features, with a GAF score of 55.

In an April 2009 VA "Mental Health Risk Assessment Screening," the Veteran reported no suicidal ideation.  The Veteran reported anxiety, irritability, nightmares, and impaired sleep.  The Veteran also reported no symptoms of: severe emotional distress, severe anxiety, panic symptoms, insomnia, hallucinations, or feelings of hopelessness.  The VA examiner reported minimal indication of impulsivity.  The VA examiner also reported affect was somewhat constricted and the Veteran was mildly depressed and anxious.  On mental status examination, the Veteran's thought processes were normal, concentration and memory were intact, and the Veteran was oriented in all spheres.  The VA examiner reported a diagnosis of PTSD and a GAF score of 55.  

In a November 2009 VA treatment record, the Veteran reported being treated for depression since 2005.  In a January 2010 lay statement, the Veteran's former supervisor wrote that his people skills were poor and that he had an altercation with another employee.  In the January 2010 Board personal hearing, the Veteran testified that his PTSD symptoms had worsened.  

In a February 2010 VA "Mental Health Note," the Veteran reported irritability and insomnia.  On mental status examination, the Veteran's speech had normal rate and tone, his thought processes were goal-directed with no flight of ideas or looseness of associations.  The Veteran denied suicidal or homicidal ideation and also denied any visual or auditory hallucinations.  The VA examiner diagnosed recurrent major depression and PTSD.  

In a May 2010 VA "Mental Health Note," the Veteran reported that he was feeling better.  On mental status examination, the Veteran's speech had normal rate and tone, his thought processes were goal-directed with no flight of ideas or looseness of associations.  The Veteran denied suicidal or homicidal ideation and also denied any visual or auditory hallucinations.  The Veteran was oriented in all spheres and was cooperative with good eye contact during the interview.  The VA examiner diagnosed recurrent major depression and PTSD and a GAF score of 55.  

In a July 2010 VA "Mental Health Note," the Veteran described problems with intense irritability, isolative behavior, and a wariness of noises.  According to the Veteran, his sleep was "intruded upon" and he could no longer watch a war movie without crying.  When further questioned, the Veteran indicated that he avoided memorials, and often thought of "the dead."  Also noted were problems with significant depression, and difficulty leaving his house.  The Veteran reported that he had given up many activities, and had to force himself to go to his grandson's birthday.  Reportedly, his limitations, which contributed to his "moving about," especially included the avoidance of attachment.  According to the Veteran, he had a "vulnerability to fighting," and was unable to tolerate provocation "without answering it."  This led to a certain "quickness to hostility," with the Veteran reporting that he had recently chased down another motorist who had offended him, which was followed by a "physical exchange."  Overall, the Veteran's history showed a longstanding PTSD which related to marked threat sensitivity which the Veteran managed by avoidance or hostility.  It was this problem which led to the Veteran's isolation.  According to the examining psychologist, these same tendencies limited the Veteran's capacity to develop a career, or to compensate when his abilities "became constricted."  

On review of the evidence, the Board finds that, for the initial rating period prior to September 28, 2010, the Veteran's PTSD has been characterized by nightmares, hypervigilance, social avoidance, flashbacks, irritability, unprovoked anger, chronic depression, and feelings of detachment from others.  The Board has weighed and considered the GAF scores during the entire rating period.  The GAF scores have varied between 50 and 55.  The GAF scores of 50 to 55 reflect moderate to serious symptoms or any moderate to serious impairment in social, occupational, or school functioning, which is consistent with the 70 percent disability rating criteria of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Veteran's psychiatric symptoms have been relatively consistent, and a 
70 percent rating under DC 9411 takes into account occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130.  

All reasonable doubt is resolved in favor of the Veteran to find that a disability rating of 70 percent for Veteran's service-connected acquired PTSD is warranted for the initial rating period prior to September 28, 2010.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The Board also finds that, for the entire increased rating period, the Veteran's PTSD has not been characterized by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under DC 9411.  38 C.F.R. § 4.130.

The lay and medical evidence does not reveal gross impairment in thought processes or communication.  In the April 2004 VA PTSD examination, the VA examiner reported the Veteran's speech was normal and his thought processes and content were within normal limits.  In the June 2008 VA PTSD examination, the VA examiner reported the Veteran's speech was within normal limits, perception showed no impairment, and the Veteran's thought processes and content were both intact.  In the February and May 2010 VA treatment records, the VA examiners reported that the Veteran's speech had normal rate and tone and his thought processes were goal-directed with no flight of ideas or looseness of associations.

With regard to persistent delusions and hallucinations, in the March and April 2009 VA treatment records, the Veteran denied any auditory or visual hallucinations.  In the February and May 2010 VA treatment records, the Veteran denied any auditory or visual hallucinations.  

The Veteran has also not evidenced a persistent danger of hurting himself or others.  In the April 2004 VA PTSD examination, the Veteran denied any suicidal or homicidal ideation.  In the June 2008 VA PTSD examination, the VA examiner reported that the Veteran displayed no suicidal or homicidal ideation.  In the March 2009, April 2009, November 2009, February 2010, and May 2010 VA treatment records, the Veteran denied any suicidal or homicidal ideation.

The Veteran has not been disoriented to time or place.  In the April 2004 VA PTSD examination, the Veteran was alert and oriented in all spheres.  In the June 2008 VA PTSD examination, the Veteran was alert and oriented in all spheres.  

The Veteran has not evidenced memory loss for names of close relatives, own occupation, or own name.  In the June 2008 VA examination, the VA examiner reported the Veteran's memory was intact.  In the April 2009 VA treatment record, the VA examiner reported the Veteran's memory was intact.  

The record demonstrates that, for the initial rating period prior to September 28, 2010, the Veteran's disability picture does not more nearly approximate the next-higher 100 percent rating criteria under DC 9411.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).  To the extent any higher level of compensation than 70 percent is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested nightmares, hypervigilance, social avoidance, flashbacks, irritability, unprovoked anger, chronic depression, and feelings of detachment from others.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an 
acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher initial disability rating for PTSD of 70 percent, but no higher, for the initial rating period prior to September 28, 2010, is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


